DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/09/2021. As directed by the amendment: claims 16, 19, 30, 33, 41-42 have been amended; claims 1-15, 17, 24, 32, 39-40 have been canceled; and new claims 43-44 have been added. Thus, claims 16, 18-23, 25-31, 33-38, 41-44 are presently pending in this application.
Applicant’s amendments to Claims have overcome the 112(b) rejections previously set forth in the office action mailed 03/10/2021.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 11/29/2021. 
The application has been amended as follows: Claim 35 is cancelled. 
 
Allowable Subject Matter
Claims 16, 18-23, 25-31, 33-34, 36-38, 41-44 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Steenfeldt-Jensen et al. (US 6,004,297) and Einwachter (WO 2013/153011).
Regarding claims 16 and 30, the cited prior arts fail to disclose/teach among all the limitation or render obvious an elongated housing for an injection device comprising a radially outwardly extending flange section with an annular shaped non-planar flange portion, and comprising a receptacle with a sidewall with an annular shaped non-planar axial end face, in combination with the total structure and function as claimed. 
Steenfeldt-Jensen only discloses each of the annular shaped flange portion and the annular shaped axial end face are planar (see figs. 2-3). 
Einwachter only discloses each of the annular shaped flange portion and the annular shaped axial end face are planar (see figs. 1-4).
No combination of prior art was found to teach or suggest each and every element of claims 16 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783